DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-6, 8, 15-17, 24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2147670 (FR ‘670).
With regards to claim 24, FR ‘670 discloses an annular non-metal gasket (as seen in Figs. 1-2, detailed in the English language abstract, etc.) for use between facing flanges of two flow conduit sections (examiner notes this is an intended us limitation that FR ‘670 is capable of as seen at each 6 as seen in Fig. 2), each flow conduit section defining a through bore (examiner notes this is an intended us limitation that FR ‘670 is capable of as seen in each 6 as seen in Fig. 2), the gasket comprising: an annular gasket substrate (3) made of polytetrafluoroethylene 

With regards to claim 2, FR ‘670 discloses that each of the plurality of first grooves defines a sidewall angle that is between about 60 degrees to about 120 degrees (as seen in Figs. 1 and 2 they are about within the claimed range).

With regards to claim 3, FR ‘670 discloses that all of the sidewall angles are substantially the same (as seen in Fig. 1).

claim 4, FR ‘670 discloses that all of the sidewall angles are about 90 degrees (as seen in Figs. 1 and 2 they are about 90 degrees as they are substantially close thereto).

With regards to claim 5, FR ‘670 discloses that the annular gasket substrate includes a sealing core (i.e. the main body of 3 not including 2s , 4s, or 5s), the sealing core having a thickness that spans from the plurality of first grooves to the plurality of second grooves (as seen in figs. 1 and 2).

With regards to claim 6, FR ‘670 discloses that the plurality of first peaks and the plurality of second peaks are compressible to a substantially flat configuration when a load is applied to the first face and the second face of the annular gasket substrate (i.e. as they are a known compressible material there is some amount of compression that can achieve such).

With regards to claim 8, FR ‘670 discloses that the outer guide portion is made of PTFE (as seen in Figs, 1 and 2 when it is outer 2 as they are continuous and thus the same material which as detailed above is PTFE).

With regards to claim 26, FR ‘670 discloses an annular non-metal gasket (as seen in Figs. 1-2, detailed in the English language abstract, etc.) for use between facing flanges of two flow conduit sections (examiner notes this is an intended us limitation that FR ‘670 is capable of as seen at each 6 as seen in Fig. 2), each flow conduit section defining a through bore (examiner notes this is an intended us limitation that FR ‘670 is capable of as seen in each 6 as seen in Fig. 

With regards to claim 15, FR ‘670 discloses that the plurality of first peaks and the plurality of second peaks are compressible compressed to a substantially flat configuration when 

With regards to claim 16, FR ‘670 discloses that the annular gasket substrate includes a sealing core (i.e. the main body of 3 not including 2s , 4s, or 5s), the sealing core having a thickness that spans from the plurality of first grooves to the plurality of second grooves (as seen in Figs. 1 and 2. Additionally examiner notes applicant has not claimed the manner in which such depth is measured and any of the thicknesses between a part of one first groove and a part of one second groove applies).

With regard to claim 17, FR ‘670 discloses that the thickness of the sealing core is between about 20% to about 30% of a depth of the gasket substrate measured between the plurality of first peaks and the plurality of second peaks (examiner notes applicant has not claimed the manner in which such depth is measured, thus examiner has selected a depth between a part of the first peak and a part of the second peak that results in such a range (e.g. measured diagonally in Fig. 1).

Claims 15-17, 20, 23, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richards (US 2005/0280214).
With regards to claim 25, Richards discloses an annular non-metal gasket (as seen in Figs. 1, 3, 4, disclosed in the abstract, etc.) for use between facing flanges of two flow conduit sections (examiner notes this is an intended us limitation that Richards is capable of as it can seal between two static bodies including flow conduits with flanges (e.g. pipes)), each flow conduit 

With regards to claim 15, Richards discloses that the plurality of first peaks and the plurality of second peaks are compressible to a substantially flat configuration when the joined flow conduit sections are pressed together (i.e. as they are a known compressible material there is some amount of compression that can achieve such).

With regards to claim 16, Richards discloses that the annular gasket substrate includes a sealing core (e.g. a middle portion of 14), the sealing core having a thickness that spans from the plurality of first grooves to the plurality of second grooves (as seen in Fig. 4. Additionally examiner notes applicant has not claimed the manner in which such depth is measured and any of the thicknesses between a part of one first groove and a part of one second groove applies).

With regard to claim 17, Richards discloses that the thickness of the sealing core is between about 20% to about 30% of a depth of the gasket substrate measured between the plurality of first peaks and the plurality of second peaks (examiner notes applicant has not claimed the manner in which such depth is measured, thus examiner has selected a depth between a part of the first peak and a part of the second peak that results in such a range (e.g. measured diagonally in Fig. 1).

With regards to claim 20, Richards discloses that the outer guide portion includes at least one hole (46) sized to receive a bolt therethrough (see paragraph 0018, etc.).

With regards to claim 23, Richards discloses that the outer guide portion is annular (as seen in Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over FR 2147670 (FR ‘670) alone.
With regard to claim 18, FR ‘670 is silent as to the exact dimensions of the gasket and this fails to explicitly disclose that that the thickness of the sealing core is between about 0.03 inches to about 0.10 inches. However it would have been considered an obvious matter of design choice to one having ordinary skill in the art, at the time the invention was made, to have made the thickness of the sealing core between about 0.03 inches to about 0.10 inches as such a modification would involve a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Richards (US 2005/0280214) alone.
With regard to claim 18, Richards is silent as to the exact dimensions of the gasket and this fails to explicitly disclose that that the thickness of the sealing core is between about 0.03 inches to about 0.10 inches. However it would have been considered an obvious matter of design choice to one having ordinary skill in the art, at the time the invention was made, to have made the thickness of the sealing core between about 0.03 inches to about 0.10 inches as such a modification would involve a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 26 January 2021 have been fully considered but they are not persuasive. 
Applicant’s first argument is that the outer guide portion in FR’670 has a different purpose and function than that of the instant invention. It appears Applicant is arguing that the outer guide portion of the instant invention does not provide any sealing or contact the flanges in contrast to that of FR ‘670. This argument is not persuasive as Applicant has not claimed such. Specifically applicant has only claimed, in the independent claims that “the outer guide portion is configured to facilitate positioning of the annular gasket substrate”, which as detailed above the outer guide portion of FR ‘670 does/is capable of/configured to. Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s second argument is that the outer guide portion in FR’670 is not positioned exteriorly of the gasket substrate as it is allegedly integral and essential to the gasket substrate. This argument is not persuasive as Applicant has not claimed such. Specifically applicant has only claimed an annular gasket substrate with various faces and serrations and grooves, which as detailed above the outer guide portion of FR ‘670 has. That the portion 2 of FR ‘670 is integral to the substrate (at 3) does not exclude it from being an outer guide portion, and in face such is what is shown in Applicant’s own Figures as they are all illustrated as integral. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the Richards reference Applicant argues that as such has a wire mesh inside the gasket it cannot be construed to have “a substantially monolithic annular gasket substrate”. This argument is not persuasive as Applicant has not claimed that the substrate is completely monolithic, and the substrate in Richards is clearly primarily one material with a small wire mesh embedded therein. Additionally Examiner notes that Examiner can also interpret just the elastomer portion to be the substrate, as Applicant’s claim limitations do not preclude such. Thus it appears Applicant is arguing a more specific interpretation than has been recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Other argument were presented regarding dependent claims by virtue of depending on an argued claim. Such arguments are not persuasive as all claims currently stand rejected.


Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675